DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-10) in the reply filed on 5/2/22 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “board” from at least claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 7-10 are objected to because of the following informalities:  These claims have the preamble of claim 6 (“The electronic system…”) but depend on claim 1 (directed to “An integrated circuit assembly”).  For the purposes of examination, the examiner interprets claims 7-10 each depending on claim 6. However, appropriate correction and/or clarification is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3 and 7-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 7 state an integrated circuit device is electrically connected to “at least one of the first build-up layer and the second build-up layer”.  As written, it is unclear if intention is the integrated circuit device is electrically connected to at least one first build-up layer and at least one second build-up layer or is connected to the first build-up layer or the second build up layer.  For purposes of examination, the examiner interprets the latter interpretation.  However, appropriate correction and/or clarification is requested.  
Claims 3 and 8 state at least one integrated circuit device is embedded within “at least one of the first build-up layer and the second build-up layer”.  As written, it is unclear if intention is the at least one integrated circuit device is embedded within that at least one first build-up layer and at least one second build-up layer or is embedded within the first build-up layer or the second build up layer.  For purposes of examination, the examiner interprets the latter interpretation.  However, appropriate correction and/or clarification is requested.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Overmeyer et al. (U.S. 2011/0308791 A1; “Overmeyer”).
Regarding claim 1, Overmeyer discloses an integrated circuit assembly, comprising:
A substrate core having a first (top) surface and an opposing second (bottom) surface (See Examiner Annotated Fig. 3 below);
At least one heat transfer fluid channel (238b1, 238c1, 238b2, 238c2, Fig. 3) within the substrate core between the first (top) surface and the second (bottom) surface (See Examiner Annotated Fig. 3 below);
A first build-up layer adjacent the first (top) surface of the substrate core (See Examiner Annotated Fig. 3 below); and
A second build-up layer adjacent the second (bottom) surface of the substrate core (See Examiner Annotated Fig. 3 below).

    PNG
    media_image1.png
    447
    942
    media_image1.png
    Greyscale

Regarding claim 2, Overmeyer discloses at least one integrated circuit device (302a, Fig. 3) electrically connected to at least one of the group of the first build-up layer and the second build-up layer ([0029]; See also Examiner Annotated Fig. 3 above).
Regarding claim 3, Overmeyer discloses at least one integrated circuit device (302a, Fig. 3) embedded within at least one of the group of first build-up layer and the second build-up layer (“the electronic components 302a-b are shown…but may also be components integrated within the circuit board in one embodiment”; [0029]).
Regarding claim 4, Overmeyer discloses the substrate core further includes at least one inlet port (238b1, Fig. 1) and at least one outlet port (238c1, Fig. 1), wherein the at least one heat transfer fluid channel extends between the at least one inlet port and the at least one outlet port ([0029]).
Regarding claim 5, Overmeyer discloses at least one electrical connector (307, Fig. 3) extending between the first surface of the substrate core and the second surface of the substrate core ([0029]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Overmeyer et al. (U.S. 2011/0308791 A1; “Overmeyer”) in view of Lee (U.S. 2011/0176280 A1).
Regarding claim 6, Overmeyer discloses an integrated circuit package comprising:
A substrate core having a first (top) surface and an opposing second (bottom) surface (See Examiner Annotated Fig. 3 below);
At least one heat transfer fluid channel (238b1, 238c1, 238b2, 238c2) within the substrate core between the first surface and the second surface (See Examiner Annotated Fig. 3 below);
A first build-up layer adjacent the first surface of the substrate core (See Examiner Annotated Fig. 3 below); and
A second build-up layer adjacent the second surface of the substrate core (See Examiner Annotated Fig. 3 below).

    PNG
    media_image1.png
    447
    942
    media_image1.png
    Greyscale

Yet, Overmeyer does not disclose the integrated circuit package is electrically attached to a board.  However, Lee discloses an integrated circuit package (10, Fig. 3) is electrically attached to a board (20, Fig. 3) ([0030]-[0031]).  This has the advantage of forming a stacked assembly which allows for vertical integration of multiple components and reduces a given package footprint.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Overmeyer with the integrated circuit package electrically attached to a board, as taught by Lee, so as to vertically integrate multiple electronic components with a reduced package footprint.
Regarding claim 7, Overmeyer discloses at least one integrated circuit device (302a, Fig. 3) electrically connected to at least one of the group of the first build-up layer or the second build-up layer ([0029]; See also Examiner Annotated Fig. 3 above).
Regarding claim 8, Overmeyer discloses at least one integrated circuit device (302a, Fig. 3) embedded within at least one of the first build-up layer and the second build-up layer (“the electronic components 302a-b are shown…but may also be components integrated within the circuit board in one embodiment”; [0029]).
Regarding claim 9, Overmeyer discloses the substrate core further includes at least one inlet port (238b1, Fig. 1) and at least one outlet port (238c1, Fig. 1), wherein the at least one heat transfer fluid channel extends between the at least one inlet port and the at least one outlet port ([0029]).
Regarding claim 10, Overmeyer discloses at least one electrical connector (307, Fig. 3) extending between the first surface of the substrate core and the second surface of the substrate core ([0029]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        5/13/2022